Citation Nr: 0611184	
Decision Date: 04/19/06    Archive Date: 04/26/06

DOCKET NO.  04-23 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1968 to October 1971.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from an October 
2003 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Togus, Maine, which, in 
pertinent part, granted service connection and a 30 percent 
rating for PTSD.  In July 2004, the veteran testified at a 
hearing before a decision review officer (DRO) at the RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran contends that his PTSD is more severe than 
reflected in the current 30 percent rating.  He contends that 
his PTSD has rendered him unemployable due to symptoms 
including panic attacks, rage, inability to concentrate, 
depression, and an exaggerated startle response.  He also 
asserts that his last examination (performed in August 2004) 
was incomplete and inaccurate because the examiner failed to 
address the severity of these symptoms and attributed some of 
them to problems other than PTSD. 

The veteran has reported that he has been receiving Social 
Security Administration (SSA) disability benefits for both a 
back problem and his PTSD since 1992.  There are, however, no 
records on file pertaining to such benefits.  The United 
States Court of Appeals for Veterans Claims (Court) has made 
it abundantly clear that the records concerning awards of 
Social Security disability benefits are relevant and must be 
obtained.  Masors v. Derwinski, 2 Vet. App. 181 (1992).  The 
RO should contact the SSA and attempt to obtain copies of the 
decision granting benefits as well as any medical evidence 
used in reaching that decision.  

After any additional records have been obtained, including 
any records of ongoing treatment for psychiatric problems, 
the veteran should be scheduled for a new examination to 
ascertain the severity of his service-connected PTSD.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  Since it is 
necessary to remand this case for further development, the RO 
should also take this opportunity to provide the veteran 
appropriate VCAA notification, including that with regard to 
degree of disability and effective dates.  Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (March 3, 2006). 

Accordingly, the case is REMANDED for the following action:

1.  The RO should ensure that the 
appellant is issued a VCAA letter, which 
provides the notices required under the 
relevant portions of the VCAA, its 
implementing regulations, and pertinent 
caselaw.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004); See 
also Dingess/Hartman v. Nicholson, Nos. 
01-1917 and 02-1506 (March 3, 2006).  

2.  The RO should obtain from the SSA the 
records pertinent to the appellant's 
claim for Social Security disability 
benefits as well as the medical records 
relied upon concerning that claim.

3.  Obtain copies of any outstanding VA 
records of medical treatment pertinent to 
the claim from August 2004 to the present 
and associate them with the claims file.  
Specifically noted in this regard are any 
records of pertinent treatment from the 
VAMC in Togus, Maine involving the 
veteran's ongoing treatment for PTSD.  
 
4.  After any additional records are 
added to the claims file, the veteran 
should be scheduled for a psychiatric 
examination to determine the current 
severity of his PTSD.  The veteran's 
claims folder must be reviewed by the 
examiner.  The examiner should describe 
all findings in detail, and should 
explain the rationale for any opinion 
given.  The examiner should also be asked 
to comment as to whether the veteran's 
PTSD symptoms alone render the veteran 
unemployable.  

If the examiner determines other 
disorders are present accounting for some 
of the veteran's psychiatric impairment 
(such as the previously diagnosed 
depression and alcohol abuse), then the 
examiner must state:  (a) whether these 
conditions are likely part and parcel of 
the service-connected PTSD or are 
separate conditions not related to 
military service, and (b) if they are 
separate conditions, which portion of the 
veteran's symptoms/impairment are 
attributable to the nonservice-connected 
conditions versus the PTSD.

5. After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the record and readjudicate 
the issue on appeal.  If any benefit 
sought remains denied, the veteran and 
his representative should be issued an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  

The purpose of this remand is to assist the veteran in the 
development of his claim.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issues.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


